                 Case 20-11532-MFW          Doc 106     Filed 06/17/20     Page 1 of 1


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
 In re:                                                Chapter: 11

 SKILLSOFT CORPORATION, et al.,                        Case No. 20-11532 (MFW)
                                                       (Jointly Administered)
                          Debtors.

                    MOTION AND ORDER FOR ADMISSION PRO HAC VICE

          Pursuant to Local Rule 9010-1 and the attached certification, counsel moves for the admission

pro hac vice of John R. Ashmead, Esq., to represent the Wilmington Savings Fund Society, FSB, as

administrative, collateral, and escrow agent, in the above-captioned cases.

Dated: June 17, 2020                           /s/ Eric J. Monzo
                                               Eric J. Monzo (DE Bar No. 5214)
                                               Morris James LLP
                                               500 Delaware Avenue, Suite 1500
                                               Wilmington, DE 19801
                                               Telephone: (302) 888-6800
                                               E-mail: emonzo@morrisjames.com

             CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of New York, and
submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the
preparation or course of this action. I also certify that I am generally familiar with this Court’s Local
Rules and with the Revised Standing Order for District Court Fund revised 8/31/16. I further certify
that the annual fee of $25.00 has been paid to the Clerk of Court for the District Court.

Dated: June 17, 2020                                   /s/ John R. Ashmead
                                                       John R. Ashmead, Esq.
                                                       Seward & Kissel LLP
                                                       One Battery Park Plaza
                                                       New York, NY 10004
                                                       Telephone: (212) 574-1200
                                                       E-mail: ashmead@sewkis.com

                                     ORDER GRANTING MOTION
          IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
